Exhibit 10.1

EXECUTIVE EMPLOYMENT AGREEMENT

This Executive Employment Agreement (this “Agreement”) is effective as of
January 1, 2019 (the “Effective Date”) and is between Argo Group US, Inc., a
Delaware company (the “Company”), and Kevin J. Rehnberg (the “Employee”).

RECITALS:

WHEREAS, the Company desires to employ the Employee as President, Group Chief
Administrative Officer and Head of the Americas of the Company.

WHEREAS, the Employee desires to accept such employment as President, Group
Chief Administrative Officer and Head of the Americas of the Company.

NOW, THEREFORE, in consideration of the promises and mutual agreements herein
set forth, the parties hereby agree as follows:

 

1.

Term of Employment. The period of employment of the Employee by the Company
under this Agreement (the “Employment Period”) shall commence on the Effective
Date and shall continue through December 31, 2022 (the “End Date”). Unless
earlier terminated in accordance with Section 6 hereof, the Employment Period
shall terminate on the End Date.

 

2.

Duties. The Employee agrees to serve the Company in the position of President,
Group Chief Administrative Officer and Head of the Americas, reporting to the
Chief Executive Officer of the Company or the President of the Company’s
ultimate parent, Argo Group International Holdings, Ltd. (“Argo Group
International”, together with its subsidiaries and affiliates, “Argo Group”),
and to perform diligently and to the best of his abilities the duties and
services pertaining to such office. Unless otherwise agreed by the Company and
the Employee, the Employee’s principal place of business with the Company shall
be in San Antonio, Texas. The Employee’s employment shall also be subject to the
policies maintained and established by the Company, if any, as the same may be
amended from time to time. The Employee acknowledges and agrees that the
Employee owes a fiduciary duty of loyalty, fidelity and allegiance to act at all
times in the best interests of the Company and further agrees not to engage or
participate in any act that would injure the business, interests, or reputation
of the Company or any of its Affiliates. In keeping with these duties, the
Employee shall make full disclosure to the Board of Directors of the Company
(the “Board”) of all business opportunities pertaining to the business of the
Company or its Affiliates and should not appropriate for the Employee’s own
benefit business opportunities that fall within the scope of the businesses
conducted by the Company and its Affiliates. It is understood that the Employee
shall travel to such extent as may be reasonably required in connection with the
performance of his duties.

 

1



--------------------------------------------------------------------------------

3.

Compensation.

 

  (a)

Base Salary. The Company shall pay to the Employee an initial base annual salary
of $750,000 (the “Base Salary”), less all applicable legal deductions and/or
withholding. The Base Salary shall be payable in accordance with the Company’s
policies in effect from time to time, but in any event no less frequently than
monthly. The Base Salary shall be reviewed annually by the Company for possible
increase (but not decrease) and the Company may, in its sole discretion, choose
to increase the Base Salary during the Employment Period of this Agreement. If
the Base Salary is increased by the Company, such Base Salary shall then
constitute the Base Salary for all purposes of this Agreement.

 

  (b)

Incentive Bonus. In addition to the Base Salary, during the Employment Period,
the Employee may, in the sole discretion of the Board, be awarded an annual
incentive bonus based upon the achievement of specific Company objectives as
determined by the Company and set forth in a separate written bonus plan (the
“Bonus Plan”). Employee will be eligible to participate in the Bonus Plan at a
target participation rate of $863,000. Any annual incentive bonus awarded to the
Employee shall be paid in accordance with the Bonus Plan.

 

  (c)

Equity Compensation. The Employee shall be entitled to participate in Argo Group
International’s 2014 Long-Term Incentive Plan (or any successor long-term
incentive plan) at a target participation rate of $1,000,000, subject to the
terms and conditions of such plan as in effect from time to time.

 

  (d)

Benefits. As additional compensation for the Employee, the Company shall provide
or maintain for Employee medical, welfare and health insurance benefit plans on
the same terms and conditions as are made available to all employees of the
Company generally, subject to the terms and conditions of such plans as in
effect from time to time.

 

4.

Vacation. Employee shall be entitled to a reasonable vacation(s) during each
year of his employment under this Agreement pursuant to the Company’s Paid Time
Off policy as in effect from time to time.

 

5.

Reimbursement For Expenses. The Company shall reimburse the Employee for all
reasonable and necessary business expenses incurred by him in the performance of
his duties during the Employment Period, provided that such expense is submitted
in accordance with the Company’s policies and procedures as in effect from time
to time. In no event shall expenses eligible for reimbursement be reimbursed
later than December 31 of the year following the calendar year in which the
Employee incurred the related expense. Any reimbursement in one calendar year
may not affect the amount that may be reimbursed in any other calendar year and
a right to reimbursement may not be exchanged or liquidated for another benefit
or payment.

 

6.

Termination of Agreement.

 

  (a)

Death. This Agreement shall automatically terminate upon the death of the
Employee.

 

2



--------------------------------------------------------------------------------

  (b)

Disability. If, as a result of the Employee’s incapacity due to physical or
mental illness, the Employee shall have been substantially unable, either with
or without reasonable accommodation, to perform his duties hereunder for an
entire period of six (6) consecutive months, and within thirty (30) days after
written notice of termination is given after such six (6) month period, the
Employee shall not have returned to the substantial performance of his duties on
a full-time basis (“Disability”), the Company shall have the right to terminate
the Employee’s employment hereunder for Disability, and such termination in and
of itself shall not be, nor shall it be deemed to be, a breach of this
Agreement. Any dispute between the Employee and the Company regarding whether
the Employee has a Disability shall be determined in writing by a qualified
independent physician mutually acceptable to the Employee and the Company. If
the Employee and the Company cannot agree as to a qualified independent
physician, each shall appoint a physician and those two physicians shall select
a third who shall make such determination in writing. The determination of
Disability made in writing to the Company and the Employee shall be final and
conclusive for all purposes of the Agreement. The Employee acknowledges and
agrees that a request by the Company for such a determination shall not be
considered as evidence that the Company regarded the Employee as having a
Disability.

 

  (c)

Termination by the Company for Cause. The Company may terminate this Agreement
and the Employee’s employment with the Company upon written notice to the
Employee at any time for Cause in accordance with the procedures provided below.

 

  (d)

For purposes of this Agreement, “Cause” shall mean:

 

  (i)

other than as a result of the Employee having a Disability, the willful and
continued failure by the Employee to substantially perform his duties with the
Company within a reasonable period of time after a written demand for
substantial performance is delivered to the Employee by the Company, which
demand shall specifically identify the manner in which the Company believes that
the Employee has not substantially performed his duties;

 

  (ii)

the entry of a plea of guilty or nolo contendere to, or judgment entered after
trial finding the Employee guilty of, any felony or crime of moral turpitude;

 

  (iii)

willfully engaging by the Employee in conduct that violates Argo Group’s written
policies (including, but not limited to, Argo Group’s Code of Conduct & Business
Ethics) or that the Employee knows or reasonably should know is materially
detrimental to the reputation, character or standing or otherwise injurious to
the Company or any of its shareholders, direct or indirect subsidiaries and
Affiliates, monetarily or otherwise;

 

  (iv)

without limiting the generality of Section 6(d)(i), the breach or threatened
breach of any of the provisions of Sections 8 or 9; or

 

3



--------------------------------------------------------------------------------

  (v)

a final ruling (or interim ruling that has not been stayed by appeal) in any
state or federal court or by an arbitration panel that the Employee has breached
the provisions of a non-compete or non-disclosure agreement, or any similar
agreement or understanding, which would in any material way limit, as determined
by the Board, the Employee’s ability to perform under this Agreement now or in
the future.

The Employee shall have 15 calendar days from the giving of written notice
within which to cure and during which period the Company cannot terminate his
employment under this Agreement for the stated reasons and, if so cured, after
which the Company cannot terminate his employment under this Agreement for the
stated reasons; provided, however, that this sentence shall not apply with
respect to events which by their nature cannot be cured.

 

  (e)

Termination By the Company Without Cause. The Company may terminate this
Agreement and the Employee’s employment with the Company at any time, and for
any reason, by providing at least thirty (30) days written notice to the
Employee.

 

  (f)

Termination by the Employee. The Employee may terminate this Agreement and the
Employee’s employment with the Company at any time, and for any reason, by
providing at least thirty (30) days written notice to the Company.

 

7.

Effect of Termination. Upon the termination of this Agreement, no rights of the
Employee which shall have accrued prior to the date of such termination shall be
affected in any way.

 

  (a)

Upon Death or Disability of the Employee.

During the Employment Period, if the Employee’s employment is terminated due to
his death or Disability, the Employee’s estate or the Employee, as applicable,
shall be entitled to receive (A) the Base Salary set forth in Section 3 accrued
through the date the Employee’s employment is terminated, (B) any amounts owing
to the Employee for reimbursement of expenses properly incurred by the Employee
prior to the date the Employee’s employment is terminated and which are
reimbursable in accordance with Section 5, (C) any other vested accrued benefits
of the Employee under the plans, programs and arrangements of the Company (items
(A), (B) and (C), collectively, the “Accrued Benefits”), and (D) and any
incentive bonus Fully-Earned through the date of such termination.
“Fully-Earned” shall mean that for purposes of determining whether the Employee
shall be entitled to an incentive bonus, that such Employee shall be treated as
if he had been employed through the last date of the regular period for
determining whether or not an incentive bonus is payable in the standard manner
that all such employees are evaluated even though the Employee is no longer
employed by the Company, and his eligibility for an incentive bonus, if any,
shall be determined accordingly. Further, from the date of the Employee’s
termination through the eighteenth (18) month anniversary thereof, the Employee
or, in the

 

4



--------------------------------------------------------------------------------

event of the Employee’s death, the Employee’s eligible dependents (including a
surviving spouse), shall be entitled to continued participation in all health
and medical plans or programs in which the Employee or such eligible dependents,
as applicable, were participating on the termination date and, subject to
Section 5, the Company agrees to continue paying the same portion of the
premiums for such coverage as the Company paid for the Employee or eligible
dependents immediately prior to the termination date.

 

  (b)

By the Company Without Cause.

If the Employee’s employment with the Company is terminated under Section 6(e)
and such termination of employment constitutes a “separation from service”
(within the meaning of Section 409A of the Code and any related regulations or
other guidance promulgated thereunder (“Section 409A”)), and as consideration
for the Employee’s continuing obligations under Sections 8 and 9 hereof:

 

  (i)

The Employee shall be entitled to receive (A) the Accrued Benefits and (B) any
earned but unpaid annual cash incentive award for the year preceding the year in
which the Employee’s employment is terminated;

 

  (ii)

The Employee shall be entitled to receive any target annual cash incentive award
for the year in which the Employee’s employment is terminated, pro-rated to
reflect the Employee’s time of service for such year through the Employee’s date
of termination; provided, that, such target annual cash incentive award shall be
paid on the first day of the month coincident with or first following the
sixtieth (60th) day following the date of termination; provided, further, that
if the Employee is a “specified employee” (within the meaning of Section 409A of
the Code), payment of such target annual cash incentive award may be subject to
delay in accordance with Section 7(d);

 

  (iii)

All unvested equity awards previously awarded to the Employee by the Company
shall remain outstanding, shall continue to vest and shall be paid or settled in
accordance with the terms of the applicable award agreements as if no
termination had occurred and the Employee had remained employed by the Company
through the applicable vesting date, with the vesting of any outstanding
performance-based equity awards to be determined based on actual performance
through the end of the applicable performance period. All outstanding, unvested
stock options shall remain exercisable for a period of ninety (90) days
following the last vesting date of the stock option, but not beyond the original
term of the stock option. In the event of the Employee’s involuntary termination
of employment without Cause within two years following a Change in Control (as
defined in Argo Group International’s 2014 Long-Term Incentive Plan or any
successor long-term incentive plan), all outstanding unvested equity awards
shall immediately become vested upon the date of such termination of
employment.    

 

5



--------------------------------------------------------------------------------

  (iv)

The Company shall pay the Employee as severance an amount equal to one (1) times
(or, if a Change in Control has then occurred or is reasonably expected to
occur, two (2) times) the sum of (A) the Employee’s Base Salary and (B) the
Employee’s target annual cash incentive award for the year in which his
employment is terminated (or, if a target annual cash incentive award has not
been established for the Employee for such year as of the date his employment is
terminated, the Employee’s target annual cash incentive award for the year prior
to the year in which his employment is terminated), such amount to be paid in
installments over the period of twelve (12) months in accordance with the
Company’s regular payroll practices (“Severance Pay”); provided, however, that
the first such severance payment shall be paid on the first day of the month
coincident with or first following the sixtieth (60th) day following the date of
termination in an amount equal to the severance payments that would have
otherwise been paid during that sixty (60) day period; and provided, further,
that if the Employee is a “specified employee” (within the meaning of
Section 409A of the Code) and any such installment payments are scheduled to be
paid after March 15 of the year following termination of employment, the payment
of severance may be further delayed as described in Section 7(d);

 

  (v)

The Employee shall be eligible for continuation of health benefits pursuant to
Section 3(d) (subject to compliance with the applicable plan provisions) at the
active employee rate until the Employee obtains reasonably equivalent coverage
or for eighteen (18) months from the date of termination, whichever is earlier
(“Severance Benefits”); provided, however, that (A) such benefit continuation
coverage shall be considered part of the benefit continuation coverage which the
Employee is entitled to receive under COBRA, and (B) the Employee timely elects
COBRA coverage;

 

  (vi)

It shall be a condition precedent of payment or provision to the Employee of
Severance Pay or Severance Benefits pursuant to this Section 7(b) that:
(A) within sixty (60) days following the date of termination the Employee
executes (and then with all revocation periods expired) a full and complete
release of the Company and its subsidiaries and affiliates in the form attached
as Exhibit A (the “Release”); and (B) the Employee remains in full compliance
with Sections 8 and 9. For clarity, if the Employee revokes the Release or
breaches in any material respect any of his obligations under Sections 8 or 9,
which breach is not cured within thirty (30) days following written notice from
the Company, the Company, in addition to all other remedies set forth in this
Agreement, will have no further obligation to pay Severance Pay or Severance
Benefits and will be entitled to all other remedies set forth in this Agreement;

 

6



--------------------------------------------------------------------------------

  (vii)

The Employee shall remain bound by the restrictive covenants and obligations
contained in Sections 8 and 9; and

 

  (viii)

Except as provided for in this Section 7(b), the Employee shall not have any
rights which have not previously accrued upon termination of this Agreement.

 

  (c)

By the Company for Cause; By the Employee; Expiration of this Agreement. If the
Employee’s employment with the Company is terminated pursuant to Section 6(c) or
Section 6(f) or upon the expiration of this Agreement on the End Date, the
Employee shall be entitled to receive the Accrued Benefits and the Employee
shall not be entitled to any other benefits (unless otherwise required by law).

 

  (d)

Six Month Delay. Notwithstanding any provisions of this Agreement to the
contrary, if the Employee is a “specified employee” (within the meaning of
Section 409A of the Code) at the time of the Employee’s “separation from
service” (within the meaning of Section 409A of the Code) and if any portion of
the payments or benefits to be received by the Employee upon the Employee’s
separation from service would be considered deferred compensation under
Section 409A of the Code, then each portion of such payments and benefits that
would otherwise be payable or provided shall instead be paid or made available
to the Employee (or his estate if applicable) on the first regular payroll date
following the six month anniversary of the Employee’s separation from service
or, if earlier, the date of his death.

 

  (e)

Excise Taxes. Notwithstanding any other provision of this Agreement, if any
portion of the payments and benefits provided under Section 7 of this Agreement,
either alone or together with other payments and benefits which the Employee
receives or is then entitled to receive from the Company or its affiliates, or
any successor (in the aggregate, “Total Payments”), would be subject to the
excise tax imposed by section 4999 of the Code, or any interest or penalties
with respect to such excise tax (such excise tax, together with any interest or
penalties thereon, is herein referred to as the “Excise Tax”), then, except as
otherwise provided in the next sentence, such Total Payments shall be reduced to
the extent the Independent Tax Counsel shall determine is necessary (but not
below zero) so that no portion thereof shall be subject to the Excise Tax. If
Independent Tax Counsel determines that the Employee would receive in the
aggregate greater payments and benefits on an after tax basis if the Total
Payments were not reduced pursuant to this Section 7(e), then no such reduction
shall be made. For purposes of determining the after tax benefit to the
Employee, the Employee’s estimated actual blended marginal rate of federal,
state and local income taxation in the calendar year in which the Employee’s
termination date occurs shall be utilized. Such marginal rate shall be
determined by taking into account (A) the estimated actual net effect on the
marginal rate attributable to the deduction of state and

 

7



--------------------------------------------------------------------------------

  local income taxes, (B) the phase out, if any, of itemized deductions, (C) the
estimated actual net tax rate attributable to employment taxes, and (D) any
other tax provision that in the judgment of the Independent Tax Counsel will
actually affect the Employee’s estimated actual blended marginal tax rate. The
determination of which payments or benefits shall be reduced to avoid the Excise
Tax shall be made by the Independent Tax Counsel, provided that the Independent
Tax Counsel shall reduce or eliminate, as the case may be, payments or benefits
in the order that it determines will produce the required deduction in Total
Payments with the least reduction in the after-tax economic value to the
Employee of such payments. If the after-tax economic value of any payments is
equivalent, such payments shall be reduced in the inverse order of when the
payments would have been made to the Employee until the reduction specified
herein is achieved. The Independent Tax Counsel shall make a determination as to
whether any reasonable compensation value can be ascribed to any non-competition
covenants that are applicable to the Employee, and shall factor in any such
value in making its determination as to whether the Total Payments would be
subject to the excise tax imposed by section 4999 of the Code. The Independent
Tax Counsel shall provide its determination, together with detailed supporting
calculations and documentation to the Company and the Employee within ten
(10) days of the Employee’s termination date. The determination of the
Independent Tax Counsel under this Section 7(e) shall be final and binding on
all parties hereto. For purposes of this Section 7(e), “Independent Tax Counsel”
shall mean a lawyer, a certified public accountant with a nationally recognized
accounting firm, or a compensation consultant with a nationally recognized
actuarial and benefits consulting firm with expertise in the area of executive
compensation tax law, who shall be selected by the Company and shall be
acceptable to the Employee (the Employee’s acceptance not to be unreasonably
withheld), and whose fees and disbursements shall be paid by the Company.

 

8.

Confidential Information.

 

  (a)

The Company shall disclose to the Employee, or place the Employee in a position
to have access to or develop, trade secrets or confidential information of the
Company or its Affiliates; and/or shall entrust the Employee with business
opportunities of the Company or its Affiliates; and/or shall place the Employee
in a position to develop business good will on behalf of the Company or its
Affiliates.

 

  (b)

The Employee acknowledges that during his employment with the Company he
occupies a position of trust and confidence and agrees that he shall treat as
confidential and shall not, without prior written authorization from the
Company, directly or indirectly, disclose or make known to any person or use for
his own benefit or gain, the methods, process or manner of accomplishing the
business undertaken by the Company or its Affiliates, or any non-public
information, plans, formulas, products, trade secrets, marketing or
merchandising strategies, or confidential material or information and
instructions, technical or otherwise, issued or published for the sole use of
the Company, or information which is

 

8



--------------------------------------------------------------------------------

  disclosed to the Employee or in any acquired by him during his employment with
the Company, or any information concerning the present or future business,
processes, or methods of operation of the Company or its Affiliates, or
concerning improvement, inventions or know how relating to the same or any part
thereof, it being the intent of the Company, with which intent the Employee
hereby agrees, to restrict him from disseminating or using for his own benefit
any information belonging directly or indirectly to the Company which is
unpublished and not readily available to the general public (collectively,
“Confidential Information”).

 

  (c)

The confidentiality obligations set forth in (a) and (b) of this Section 8 shall
apply during the Employment Period and indefinitely thereafter.

 

  (d)

All information, ideas, concepts, improvements, discoveries, and inventions,
whether patentable or not, that are conceived, made, developed or acquired by
the Employee, individually or in conjunction with others, during the Employee’s
employment with the Company (whether during business hours or otherwise and
whether on the premises of the Company or an Affiliate or otherwise) that relate
to the business, products or services of the Company or any Affiliate shall be
disclosed to the Board and are and shall be the sole and exclusive property of
the Company or such Affiliate. Moreover, all documents, drawings, memoranda,
notes, records, files, correspondence, manuals, models, specifications, computer
programs, e-mail, voice mail, electronic data bases, maps and all other writings
and materials of any type embodying any such information, ideas, concepts,
improvements, discoveries and inventions are and shall be the sole and exclusive
property of the Company. Upon termination of the Employee’s employment for any
reason, the Employee promptly shall deliver the same, and all copies thereof, to
the Company.

 

  (e)

If, during the Employee’s employment by the Company, the Employee creates any
work of authorship fixed in any tangible medium of expression that is the
subject matter of copyright (such as video tapes, written presentations, or
acquisitions, computer programs, e-mail, voice mail, electronic data bases,
drawings, maps, architectural renditions, models, manuals, brochures or the
like) relating to the Company’s business, products or services, whether such
work is created solely by the Employee or jointly with others (whether during
business hours or otherwise and whether on the Company’s premises or otherwise),
the Company shall be deemed the author of such work if the work is prepared by
the Employee in the scope of the Employee’s employment.

 

  (f)

Nothing contained herein shall prohibit the Employee from reporting possible
violations of federal law or regulation to any governmental agency or entity,
including but not limited to the Department of Justice, the Securities and
Exchange Commission, the Occupational Safety and Health Administration, the
Equal Employment Opportunity Commission, any Inspector General, or making other
disclosures protected under the whistleblower provisions of federal law or
regulation. The Employee does not need the prior authorization of the Company to
make any such reports or disclosures and the Employee is not required to notify
the Company that the Employee has made such reports or disclosures.

 

9



--------------------------------------------------------------------------------

  (g)

Notwithstanding anything to the contrary contain herein, the parties hereto
acknowledge that pursuant to 18 USC § 1833(b), the Employee may not be held
liable under any criminal or civil federal or state trade secret law for
disclosure of a trade secret: (A) made in confidence to a government official,
either directly or indirectly, or to an attorney, solely for the purpose of
reporting or investigating a suspected violation of law or (B) in a complaint or
other document filed in a lawsuit or other proceeding, if such filing is made
under seal. Additionally, the parties hereto acknowledge that if the Employee
sues the Company for retaliation based on the reporting of a suspected violation
of law, the Employee may disclose a trade secret to the Employee’s attorney and
use the trade secret information in the court proceeding, so long as any
document containing the trade secret is filed under seal and the Employee does
not disclose the trade secret except pursuant to court order.

 

  (h)

The Employee may also disclose Confidential Information to the minimum extent
necessary to enforce the terms of this Agreement in any legal proceeding
concerning the Employee’s rights or obligations hereunder.

 

9.

Restrictive Covenants.

 

  (a)

For the purposes of this Section, the following words have the following
meanings:

 

  (i)

“Affiliate” means, with respect to any individual or a corporation, partnership,
trust, incorporated or unincorporated association, joint venture, limited
liability company, joint stock company, government (or an agency or political
subdivision thereof) or other entity of any kind (each a “person”), any other
person that directly or indirectly controls or is controlled by or under common
control with such person. For the purposes of this definition, “control” when
used with respect to any person, means the possession, direct or indirect, of
the power to direct or cause the direction of the management and policies of
such person, whether through the ownership of voting securities, by contract or
otherwise; and the terms of “affiliated”, “controlling” and “controlled” have
meanings correlated to the foregoing.

 

  (ii)

“Company Services” means any services (including but not limited to technical
and product support, technical advice, underwriting and customer services)
supplied by the Company or its Affiliates in the specialty property and/or
casualty insurance business.

 

  (iii)

“Confidential Information” has the meaning ascribed thereto in Section 8.

 

10



--------------------------------------------------------------------------------

  (iv)

“Customer” means any person or firm or company or other organization whatsoever
to whom or which the Company or its Affiliates supplied Company Services during
the Restricted Period and with whom or which, during the Restricted Period:
(x) the Employee had material personal dealings pursuant to his employment, or
(y) any employee who was under the direct or indirect supervision of the
Employee had material personal dealings pursuant to his or her employment.

 

  (v)

“Prospective Customer” means any person or firm or company or other organization
whatsoever with whom or which the Company or its Affiliates shall have had
negotiations or material discussions regarding the possible distribution, sale
or supply of Company Services during the Restricted Period and with whom or
which during such period: (x) the Employee shall have had material personal
dealings pursuant to his employment, or (y) any employee who was under the
direct or indirect supervision of the Employee shall have had material personal
dealings pursuant to his or her employment, or (z) the Employee was directly
responsible in a client management capacity on behalf of the Company.

 

  (vi)

“Restricted Area” means: (x) the United States, or (y) any geographic area in
which the Company or its Affiliates provided Restricted Services and for which
the Employee was responsible in the 12 months preceding the date of the
Employee’s termination of employment.

 

  (vii)

“Restricted Employee” means any person who on the date of the Employee’s
termination of employment by the Company was at the level of director, manager,
underwriter or salesperson with whom the Employee had material contact or
dealings in the course of his employment during the Restricted Period;

 

  (viii)

“Restricted Period” means the period of 12 months ending on the last day of the
Employee’s employment with the Company.

 

  (ix)

“Restricted Services” means Company Services or any services of the same or of a
similar kind.

 

  (b)

The Employee recognizes that, while performing his duties for the Company, he
will have access to and come into contact with trade secrets and Confidential
Information belonging to the Company and its Affiliates and will obtain personal
knowledge of and influence over its or their customers and/or employees. The
Employee therefore agrees that the restrictions set out in this Section 9 are
reasonable and necessary to protect the legitimate business interests of the
Company and its Affiliates both during and after the termination of his
employment.

 

11



--------------------------------------------------------------------------------

  (c)

The Employee hereby undertakes with the Company that he will not during his
employment with the Company and for the period of twelve months after he ceases
to be employed by the Company, whether by himself through his employers or
employees or agents or otherwise howsoever and whether on his own behalf or on
behalf of any other person, firm, company or other organization directly or
indirectly:

 

  (i)

in competition with the Company or its Affiliates within the Restricted Area, be
employed or engaged or otherwise interested in the business of researching into,
developing, underwriting, distributing, selling, supplying or otherwise dealing
with Restricted Services; or

 

  (ii)

in competition with the Company or its Affiliates, accept orders or facilitate
the acceptance of any orders or have any business dealings for Restricted
Services from any Customer or Prospective Customer; or

 

  (iii)

employ or otherwise engage in the business of or be personally involved to a
material extent in employing or otherwise engaging in the business of
researching into, developing, distributing, selling, supplying or otherwise
dealing with Restricted Services, any person who was during the Restricted
Period employed or otherwise engaged by the Company and who by reason of such
employment or engagement is reasonably likely to be in possession of any trade
secrets or Confidential Information relating to the business of the Company.

 

  (d)

The Employee hereby undertakes with the Company that he shall not during his
employment with the Company and for the period of twelve months after he ceases
to be employed by the Company for any reason, whether the termination is by the
Company, by the Employee or due to Disability, without the prior written consent
of the Company, whether by himself, through his employers or employees or agents
or otherwise, howsoever and whether on his own behalf or on behalf of any other
person, firm, company or other organisation directly or indirectly:

 

  (i)

in competition with the Company, solicit business from or endeavour to entice
away or canvass any Customer or Prospective Customer if such solicitation or
canvassing is in respect of Restricted Services;

 

  (ii)

solicit or induce or endeavour to solicit or induce any Restricted Employee to
cease working for or providing services to the Company, or hire any Restricted
Employee.

 

  (e)

The Employee agrees that during the 12 months following the date of termination
of his employment, the Employee shall inform the Company, prior to the
commencement of employment or any work as an independent contractor, of the
identity of any new employer or other entity to which the Employee plans to
provide consulting or other services, along with the Employee’s starting date,
title, job description and any other information which the Company may
reasonably request (and which does not violate any confidentiality obligation of
the Employee) to confirm the Employee’s compliance with the terms of this
Agreement.

 

12



--------------------------------------------------------------------------------

  (f)

The Employee shall not, at any time during the Employment Period and thereafter,
make statements or representations, or otherwise communicate, directly or
indirectly, in writing, orally, or otherwise, or take any action which is
reasonably likely to be, directly or indirectly, disparaging or be damaging to
the Company, or its subsidiaries, or their respective officers, directors,
employees, advisors, businesses or reputations. Neither the Company in any
formal statement nor the members of the Board and executive officers of the
Company shall, at any time during the Employment Period and thereafter, make
statements or representations, or otherwise communicate, directly or indirectly,
in writing, orally or otherwise, or take any action which is reasonably likely
to be, directly or indirectly, disparaging or be damaging to the Employee or the
Employee’s reputation. Notwithstanding the foregoing, nothing in this Agreement
shall preclude the Employee or such members of the Board or executive officers
from making truthful statements that are required by applicable law, regulation
or legal process, including truthful statements in connection with an action,
suit or other proceeding to enforce the Employee’s or the Company’s respective
rights under this Agreement.

 

  (g)

The parties hereto agree that certain matters in which the Employee will be
involved during the Employment Period may necessitate the Employee’s cooperation
in the future. Accordingly, following the termination of the Employee’s
employment for any reason, to the extent reasonably requested by the Company,
the Employee shall cooperate with the Company and its counsel, including with
information requests relating to the business or affairs of the Company, as well
as any investigation, litigation, arbitration or other proceeding relating to
the business or affairs of the Company, other than in connection with any
dispute between the Employee and the Company; provided that, the Company shall
make reasonable efforts to minimize disruption of the Employee’s business,
employment or personal affairs, including limiting the Employee’s travel to the
extent reasonably possible. The cooperation includes the Employee making the
Employee available for reasonable periods of time (with due regard for the
Employee’s other commitments) upon reasonable notice to the Employee in any such
litigation or investigation and providing testimony before or during such
litigation or investigation. The Company shall reimburse the Employee for
reasonable out-of-pocket expenses incurred in connection with such cooperation
(including legal counsel selected by the Employee and reasonably acceptable to
the Company); provided that, if the Company requires the Employee to devote
significant time to such cooperation, the Company and the Employee will
establish in good faith a reasonable hourly or daily rate for the time spent by
the Employee on such cooperation, based on the Employee’s Base Salary as of the
Employee’s termination date. Notwithstanding the foregoing, the Employee will
have no obligation to cooperate against his own legal interests or that of any
then current future employer.

 

13



--------------------------------------------------------------------------------

  (h)

This Section 9 shall be for the benefit of the Company and each of its
Affiliates and the Company reserves the right to assign the benefit of such
provisions to any of its Affiliates, in addition such provisions also apply as
though there were substituted for references to “the Company” references to each
of its Affiliates in relation to which the Employee has in the course of his
duties for the Company or by reason of rendering services to or holding office
in such Affiliate: (x) acquired knowledge of its trade secrets or Confidential
Information; or (y) had material personal dealings with its Customers or
Prospective Customers; or (z) supervised directly or indirectly employees having
material personal dealings with its Customers or Prospective Customers but so
that references in this Section 9 to “the Company” shall for this purpose be
deemed to be replaced by references to the relevant Affiliate. The obligations
undertaken by the Employee pursuant to this Section 9 shall, with respect to
each Affiliate of the Company, constitute a separate and distinct covenant and
the invalidity or unenforceability of any such covenant shall not affect the
validity or enforceability of the covenants in favour of any other Affiliate or
the Company. For the sake of clarity, any written consent of the Company shall
be effective against any Affiliate of the Company.

 

  (i)

While the restrictions in this Section 9 (on which the Employee has had the
opportunity to take independent advice, as the Employee hereby acknowledges) are
considered by the parties to be reasonable in all the circumstances, it is
agreed that if any such restrictions, by themselves, or taken together, shall be
adjudged to go beyond what is reasonable in all the circumstances for the
protection of the legitimate interests of the Company or its Affiliates but
would be adjudged reasonable if part or parts of the wording thereof were
deleted, the relevant restriction or restrictions shall apply with such
deletion(s) as may be necessary to make it or them valid and effective.

 

10.

Remedies for Breach. In addition to the rights and remedies otherwise provided
in this Agreement, and without waiving the same if the Employee breaches, or
threatens to breach, any of the provisions of Sections 8 or 9, the Company shall
have the following rights and remedies, in addition to any others, each of which
shall be independent of the other and severally enforceable:

 

  (a)

The right and remedy to have such provisions specifically enforced by any court
having equitable jurisdiction. The Employee specifically acknowledges and agrees
that any breach or threatened breach of the provisions of Sections 8 or 9 hereof
may cause irreparable injury to the Company and that money damages will not
provide an adequate remedy to the Company.

 

  (b)

The right to require the Employee to account for and pay over to the Company all
compensation, profits, monies, accruals, increments or other benefits
(hereinafter collectively the “Benefits”) derived or received by the Employee as
a result of any transactions constituting a breach of any of the provisions of
Sections 8 or 9.

 

14



--------------------------------------------------------------------------------

  (c)

Upon discovery by the Company of a breach or threatened breach of Sections 8 or
9, the right to immediately suspend payments or benefits to the Employee under
Sections 3 or 7 pending a resolution of the dispute.

 

  (d)

The right to terminate the Employee’s employment pursuant to Section 6.

 

11.

Notices. Any notice required or permitted to be given to the Employee pursuant
to this Agreement shall be sufficiently given if sent to the Employee by
registered or certified mail addressed to the Employee at his home address as
reflected in the Company’s records, or at such other address as he shall
designate by notice to the Company, and any notice required or permitted to be
given to the Company pursuant to this Agreement shall be sufficiently given if
sent to Argo Group US, Inc.’s General Counsel by registered or certified mail to
175 E. Houston, Suite 1300, San Antonio, Texas 78205, or at such other address
as it shall designate by notice to the Employee.

 

12.

Successors and Assigns. This Agreement is personal in its nature and neither of
the parties hereto shall, without the consent of the other, assign or transfer
this Agreement or any rights or obligations hereunder, provided, however, that
the provisions hereof shall enure to the benefit of, and be binding upon, each
successor of the Company, whether by merger, consolidation, acquisition or
otherwise, unless otherwise agreed to by the Employee and the Company.

 

13.

Invalid Provisions. The invalidity or unenforceability of a particular provision
of this Agreement shall not affect the enforceability of any other provisions
hereof and this Agreement shall be construed in all respects as if such invalid
or unenforceable provision were omitted.

 

14.

Amendment. This Agreement may only be amended in writing by an agreement
executed by both parties hereto.

 

15.

Effect on Prior Agreements. This Agreement supersedes any and all prior
agreements, understandings or offers, oral or written, and negotiations between
said parties regarding the subject matter contained herein, including, without
limitation, the Executive Employment Agreement, effective as of March 1, 2013,
between the Employee and the Company. For the avoidance of doubt, if the
Employee becomes entitled to receive the payments and benefits provided for in
Section 7(a) or Section 7(b) hereof, as applicable, such payments and benefits
shall be in lieu of, and not in addition to, any payments or benefits to which
the Employee may otherwise be or become entitled under any Company severance
plan, policy or program.

 

16.

Arbitration.

 

  (a)

Any claim or controversy arising between the Employee and the Company shall be
settled by final and binding arbitration in Bexar County, Texas.

 

15



--------------------------------------------------------------------------------

  (b)

Disputes that must be arbitrated under this Agreement shall include all
statutory, contractual, and common law claims and controversies between the
Employee and the Company including, without limitation, controversies concerning
the construction, performance or breach of this Agreement or any other agreement
between the Company and the Employee, whether entered into prior, on or
subsequent to the date hereof, claims arising out of or relating to the
Employee’s hiring, employment, or termination of employment, and claims of
workplace discrimination, harassment and retaliation. Workers’ compensation
claims (except any claim asserted pursuant to Tex. Labor Code §451 or any
successor provision), claims for unemployment benefits and claims based upon any
of the Company’s benefit plans containing a different final and binding dispute
procedure are excluded from arbitration.

 

  (c)

This Section 16 and any arbitration hereunder are subject to and controlled by
the Federal Arbitration Act, 9 U.S.C. §1, et seq. (“FAA”). Notwithstanding the
foregoing, the parties agree that all questions of arbitrability will be
submitted to the arbitrator. Additionally, in the event that the FAA is deemed
not to apply, the parties agree that any review of the arbitration award shall
be strictly limited to the bases provided for under the FAA.

 

  (d)

Submission to arbitration pursuant to this Section 16 may be compelled by any
court located in Bexar County, Texas. The parties agree to submit to exclusive
jurisdiction and venue in the courts in Bexar County, Texas for purpose of this
Subsection 16(d).

 

  (e)

Any party may, without waiving any other rights and remedies under this
Agreement, apply to any court located in Bexar County, Texas, to seek any
interim or preliminary injunctive relief that is necessary to protect the rights
or property of that party, pending the arbitrator’s award or resolution of the
controversy. The parties agree to submit to exclusive jurisdiction and venue in
the courts in Bexar County, Texas for purpose of this Subsection 16(e).

 

  (f)

The arbitration proceedings under this Section 16 shall be before a single
arbitrator and conducted in accordance with the American Arbitration
Association’s (AAA) National Rules for the Resolution of Employment Disputes in
effect at the time the demand for arbitration is made, which are incorporated
herein and are available through the AAA’s website (http://www.adr.org) or the
Company’s Human Resource Department, except to the extent they conflict with the
specific provisions of this Agreement.

 

  (g)

The arbitrator may award reasonable attorneys’ fees to the prevailing party if
such an award would be permitted under the law governing the claim(s) involved.

 

  (h)

The arbitration award may be specifically enforced by any party in any court of
competent jurisdiction.

 

  (i)

The parties acknowledge, understand and agree that:

 

  (i)

Each party has had the opportunity to consult with legal counsel regarding this
Section 16;

 

16



--------------------------------------------------------------------------------

  (ii)

By agreeing to arbitrate, the parties give up their rights to sue each other in
a court of law and to have a trial by jury;

 

  (iii)

Arbitration awards are final and binding and a parties’ ability to have a court
reverse or modify an arbitration award is very limited, as envisioned by and
provided for in the FAA;

 

  (iv)

The ability of the parties to conduct discovery (e.g., the ability of the
parties to obtain documents, interrogatory answers and witness statements) is
within the discretion of the arbitrator and may be more limited than and
different from discovery in court proceedings;

 

  (v)

The arbitrator’s award is not required to include factual findings or legal
reasoning or otherwise explain the bases for the award;

 

  (vi)

The time limits for bringing a claim and other proceedings in arbitration may be
different from the time limits imposed by courts;

 

  (vii)

Each party may be represented by an attorney during the arbitration proceedings;

 

  (viii)

The Employee is still protected by all applicable employment laws, and does not
give up any substantive rights to recover damages; and

 

  (ix)

This Section 16 survives the termination of the Employee’s employment and the
termination or expiration of this Agreement for any reason.

 

17.

Applicable Law. This Agreement is entered into under, and shall be governed for
all purposes, by the laws of the State of Texas, without regard to its conflicts
of law principles.

 

18.

Jurisdiction and Venue. The parties agree that any dispute between the parties
that is determined to be not subject to arbitration pursuant to Section 16 shall
be subject to exclusive jurisdiction and venue in the District Courts in Bexar
County, Texas.

 

19.

No Waiver. The Company’s or the Employee’s failure at any time to give notice of
any breach by the other party of, or to require compliance with, any condition
or provision of this Agreement shall not be deemed a waiver of similar or
dissimilar provisions or conditions at the same or at any prior or subsequent
time.

 

20.

Severability. If a court of competent jurisdiction determines that any provision
of this Agreement is invalid or unenforceable, then the invalidity or
unenforceability of that provision shall not affect the validity or
unenforceability of any other provision of this Agreement, and the provision
shall be reformed to the fullest extent possible or if reformation of such
provision is deemed impossible such provision shall be severed from this
Agreement, but the remainder of this Agreement shall remain in full force and
effect.

 

17



--------------------------------------------------------------------------------

21.

Section 409A Compliance. This Agreement is intended to meet the requirements of
Section 409A, and shall be interpreted and construed consistent with that
intent. Each payment made under this Agreement shall be designated as a
“separate payment” within the meaning of Section 409A of the Code.

 

22.

Withholding of Taxes and Other Employee Deductions. The Company may withhold
from any benefits and payments made pursuant to this Agreement all federal,
state, city and other taxes as may be required pursuant to any law or
governmental regulation or ruling and any and all other normal employee
deductions made with respect to the Company’s employees generally.

 

23.

Counterparts. This Agreement may be executed in one or more counterparts, each
of which shall be deemed to be an original, but all of which together will
constitute one in the same agreement.

 

24.

Clawback. Notwithstanding any provision in this Agreement to the contrary, any
portion of the payments and benefits provided under this Agreement, as well as
any other payments and benefits which the Employee receives pursuant to a
Company plan or other arrangement, shall be subject to a clawback to the extent
necessary to comply with the requirements of the Dodd-Frank Wall Street Reform
and Consumer Protection Act or any Securities and Exchange Commission rule.

THE EMPLOYEE UNDERSTANDS, ACKNOWLEDGES AND AGREES THAT, IN ACCORDANCE WITH
SECTION 16, THIS AGREEMENT IS SUBJECT TO MANDATORY ARBITRATION AND THAT THE
EMPLOYEE IS AGREEING IN ADVANCE TO ARBITRATE ANY CONTROVERSIES WHICH ARISE WITH
THE COMPANY IN ACCORDANCE WITH THE TERMS OUTLINED THEREIN.

In witness whereof, the parties hereto have executed this Agreement as of the
day and year above written.

 

Argo Group US, Inc.     Employee: By:  

/s/ Mark E. Watson III

   

/s/ Kevin J. Rehnberg

  Mark E. Watson III     Kevin J. Rehnberg   Title: Chief Executive Officer    

 

18



--------------------------------------------------------------------------------

EXHIBIT A

GENERAL RELEASE

Argo Group US, Inc. (the “Company”) and I, Kevin J. Rehnberg, agree as follows:

I. Complete Release

 

A.

In General: Pursuant to the requirements of Section 7 of my Executive Employment
Agreement with the Company, effective as of January 1, 2019 (the “Executive
Employment Agreement”), and as consideration for the termination benefits
contained therein, I hereby agree to irrevocably and unconditionally release any
and all Claims I may now have against the Company and other parties as set forth
in this Section I.

 

B.

Released Parties: The Released Parties are the “Argo Group” entities, which
include Argo Group International Holdings, Ltd. and all of its subsidiary
holding and operating companies, including, without limitation, the Company,
and, with respect to each of them, their predecessors and successors; and, with
respect to each such entity, all of its past, present and future employees,
officers, directors, stockholders, owners, representatives, assigns, attorneys,
agents, insurers, employee benefit programs (and the trustees, administrators,
fiduciaries, and insurers of such programs); and any other persons acting by,
through, under or in concert with any of the persons or entities listed in this
subsection (the “Released Parties” and each a “Released Party”).

 

C.

Claims Released: I understand and agree that I am releasing all known and
unknown claims, demands, promises, causes of action and rights of any type that
I may have had or currently have (the “Claims”) against each and every Released
Party based on, relating to, or arising out of any fact, act, omission, event,
conduct, representation, agreement or other matter whatsoever relating to my
employment with the Company and termination of such employment, except that I am
not releasing any claim to enforce: (i) this Agreement; (ii) any right, if any,
to claim government-provided unemployment benefits; (iii) any rights or claims
that wholly arise or accrue after I sign this Agreement; (iv) any right to
vested accrued benefits or compensation under Company plans and arrangements;
and (v) any right to indemnification by the Company or any of the Released
Parties or to coverage under any applicable directors’ and officers’ or other
third party liability insurance policy(ies) then maintained by the Company or
any Released Parties. I further understand that the Claims I am releasing may
arise under many different laws (including statutes, regulations, other
administrative guidance and common law doctrines) including but by no means
limited to:

 

  1.

Anti-discrimination statutes, all as amended, such as the Age Discrimination in
Employment Act (“ADEA”), the Older Workers Benefit Protection Act (“OWBPA”), and
Executive Order 11141, which prohibit age discrimination in employment; Title
VII of the Civil Rights Act of 1964, Section 1981 of the Civil Rights Act of
1866, and Executive Order 11246, which prohibit discrimination based on race,
color, national origin, religion, or sex; the Equal Pay Act, which prohibits
paying men and women unequal pay for equal work; the Americans With Disabilities
Act and Sections 503 and 504 of the Rehabilitation Act of 1973, which prohibit
discrimination based on disability; and any other federal, state or local laws
prohibiting employment or wage discrimination, including the laws of Texas.

 

19



--------------------------------------------------------------------------------

  2.

Federal employment statutes, all as amended, such as the WARN Act, which
requires that advance notice be given of certain work force reductions; the
Employee Retirement Income Security Act of 1974, which, among other things,
protects employee benefits; the Fair Labor Standards Act of 1938 and laws which
regulate wage and hour matters; the Family and Medical Leave Act of 1993, which
requires employers to provide leaves of absence under certain circumstances; and
any other federal laws relating to employment, such as veterans’ reemployment
rights laws.

 

  3.

Other laws, as amended, such as any federal, state or local laws providing
workers’ compensation benefits (or prohibiting workers’ compensation
retaliation), restricting an employer’s right to terminate employees or
otherwise regulating employment; any federal, state or local law enforcing
express or implied employment contracts or requiring an employer to deal with
employees fairly or in good faith.

 

  4.

Tort and contract claims, such as claims for wrongful discharge, negligence,
negligent hiring, negligent supervision, negligent retention, physical or
personal injury, emotional distress, fraud, fraud in the inducement, negligent
misrepresentation, defamation, invasion of privacy, interference with contract
or with prospective economic advantage, breach of express or implied contract,
breach of covenants of good faith and fair dealing, promissory estoppel, and
similar or related claims.

 

  5.

Examples of released Claims include, but are not limited to: (i) Claims that in
any way relate to my employment with the Company or any other Released Party, or
the termination of that employment, such as Claims for compensation, bonuses,
commissions, lost wages or unused accrued vacation or sick pay; (ii) Claims that
in any way relate to the design or administration of any employee benefit
program; (iii) Claims that I have irrevocable or vested rights to severance or
similar benefits or to post-employment health or group insurance benefits; or
(iv) any Claims to attorneys’ fees or other indemnities.

 

D.

Unknown Claims: I understand that I am releasing Claims about which I may be
unaware. That is my knowing and voluntary intent, even though I recognize that
someday I might learn that some or all of the facts I currently believe to be
true are untrue or learn of facts or other matters about which I now am unaware,
and even though I might then regret having signed this Release. Nevertheless, I
am assuming that risk and I agree that this Agreement shall remain effective in
all respects in any such case. I expressly waive all rights I might have under
any law that is intended to protect me from waiving unknown claims. I understand
the significance of doing so.

II. Promises, Warranties, And Representations

 

A.

Employment Termination: I understand and agree that my employment with the
Company terminated on                                         . I also
understand and agree that I have no right of rehire or reinstatement with any
Released Party, regardless of location, and that each and every Released Party
is under no obligation to rehire or reinstate me. I also acknowledge and
understand that the failure of a Released Party to rehire or reinstate me is in
no way discriminatory or retaliatory in nature.

 

B.

Pursuit of Released Claims: I affirm that I have not filed, have not caused to
be filed, and am not presently party to, any actions, grievances, arbitrations,
complaints, claims or other legal proceedings against or relating to any
Released Party in any forum. To the extent permitted by law, I agree not to,
directly or indirectly, file, initiate, encourage, aid

 

20



--------------------------------------------------------------------------------

  or assist in any investigations, actions, grievances, arbitrations,
complaints, claims or other legal proceedings against or relating to any
Released Party. Notwithstanding the foregoing, I understand that nothing in this
General Release prohibits me from: (i) challenging the knowing and voluntary
nature of the release of ADEA claims pursuant to the OWBPA; or (ii) making or
asserting: (A) any claim or right which cannot be waived under applicable law,
including but not limited to the right to file a charge with, provide
information to or participate in an investigation or proceeding conducted by the
Texas Workforce Commission Civil Rights Division, the Equal Employment
Opportunity Commission or other federal, local or state governmental agency
charged with enforcing anti-discrimination laws, or the National Labor Relations
Board; (B) any right I have to any payments or benefits pursuant to Section 7(b)
of the Executive Employment Agreement; (C) any right I have to accrued benefits
(within the meaning of Sections 203 and 204 of the Employee Retirement Income
Securities Act of 1974, as amended); and (D) any rights I have or claims that
may arise after the date this General Release is executed. I further agree and
covenant that should any person, entity, organization, or federal, state or
local governmental agency institute an investigation, action, grievance,
arbitration, complaint, claim or other legal proceeding involving any matter
encompassed by the release set forth in Section 1, I shall not be entitled to
recover and expressly waive any right to seek, accept or recover any monetary
relief or other individual remedies.

 

C.

Execution of this Agreement: I understand and agree that, but for my execution
of this General Release, including claims under the ADEA, and the fulfillment of
the promises contained therein, I would not be entitled to receive the benefit
continuation coverage or severance pay described in Section 7((b) of the
Executive Employment Agreement.

 

D.

Company Property: Before accepting any monetary payments from the Company, I
promise to comply with my obligation under Section 8(d) of the Executive
Employment Agreement.

 

E.

Taxes: I am responsible for paying any taxes on amounts I receive because I
signed this Release. I agree that the Company may withhold all taxes it
determines it is legally required to withhold.

 

F.

Ownership of Claims: I have not assigned or transferred any Claim I am
releasing, nor have I purported to do so. In addition to any other remedies,
rights or defenses that may be available to the Released Parties by virtue of
this General Release or my breach hereof, I will pay the reasonable attorneys’
fees, costs, expenses and any damages the Released Parties incur as a result of
my breach of this representation or if this representation was false when made.

 

G.

Implementation: I agree to sign any documents and do anything else that is
necessary in the future to implement this Agreement.

III. Miscellaneous

 

A.

Entire Agreement: This is the entire agreement between me and the Company with
respect to my release of Claims against the Company. This Agreement may not be
modified or canceled in any manner except by a writing signed by both me and an
authorized Company official with reference to this Agreement. I acknowledge that
I have not relied on any representations, promises, or agreements of any kind
made to me in connection with my decision to accept this General Release, except
for those set forth in this General Release and my Executive Employment
Agreement.

 

21



--------------------------------------------------------------------------------

B.

Successors: This Agreement binds my heirs, administrators, representatives,
executors, successors and assigns, and will inure to the benefit of all Released
Parties and their respective heirs, administrators, representatives, executors,
successors and assigns.

 

C.

Interpretation: This Agreement shall be construed as a whole according to its
fair meaning. It shall not be construed strictly for or against me or any
Released Party. Unless the context indicates otherwise, the singular or plural
shall be deemed to include the other. Captions are intended solely for
convenience of reference and shall not be used in the interpretation of this
Release.

 

D.

Governing Law, Mandatory Arbitration and Venue: This Agreement is entered into
under, and shall be governed for all purposes, by the laws of the State of
Texas, without regard to its conflicts of law principles. Any claim or
controversy arising between Executive and the Company and/or Argo Group, shall
be settled by final and binding arbitration in Bexar County, Texas pursuant to
Section 16 of the Executive Employment Agreement, which is incorporated by
reference herein. I acknowledge and agree that I have read Section 16 of the
Executive Employment Agreement and understand that it contains a mandatory
arbitration provision and that I am agreeing in advance to arbitrate any
controversies which arise in connection with this General Release and my
Executive Employment Agreement. I agree that any dispute between the parties
that is determined to be not subject to arbitration pursuant to Section 16 shall
be subject to exclusive jurisdiction and venue in the Texas District Court in
Bexar County, Texas.

IV. Notice, Time for Consideration and Revocation Period

 

A.

THE GENERAL RELEASE OF CLAIMS CONTAINED IN THIS AGREEMENT CONSTITUTES A RELEASE
OF ALL KNOWN AND UNKNOWN CLAIMS, INCLUDING WITHOUT LIMITATION, ALL CLAIMS FOR
AGE DISCRIMINATION UNDER THE AGE DISCRIMINATION IN EMPLOYMENT ACT AND ANY
SIMILAR STATE LAWS. THIS GENERAL RELEASE DOES NOT WAIVE RIGHTS OR CLAIMS THAT
MAY ARISE AFTER THE DATE IT IS EXECUTED;

 

B.

I AGREE THAT I AM WAIVING RIGHTS AND CLAIMS I MAY HAVE IN EXCHANGE FOR
CONSIDERATION WHICH IS IN ADDITION TO THINGS OF VALUE TO WHICH I MAY ALREADY BE
ENTITLED;

 

C.

I UNDERSTAND AND AGREE THAT I HAVE BEEN ADVISED THAT I HAVE THE RIGHT TO CONSULT
WITH AN ATTORNEY OF MY CHOOSING PRIOR TO EXECUTING THIS GENERAL RELEASE;

 

D.

IF TERMINATED AS PART OF A TERMINATION OR EXIT INCENTIVE PROGRAM OFFERED TO A
GROUP OR CLASS OF EMPLOYEES, I ACKNOWLEDGE i) THAT I HAVE AT LEAST FORTY-FIVE
(45) DAYS WITHIN WHICH TO CONSIDER THIS GENERAL RELEASE BEFORE EXECUTING IT; AND
ii) THAT I HAVE RECEIVED WRITTEN NOTICE FROM THE COMPANY WHICH INFORMS ME OF THE
i) CLASS, UNIT, OR GROUP OF INDIVIDUALS COVERED BY THE PROGRAM, ii) ANY
ELIGIBILITY FACTORS FOR SUCH PROGRAM, iii) ANY TIME LIMITS APPLICABLE TO SUCH
PROGRAM, AND iv) THE JOB TITLES AND AGES OF ALL INDIVIDUALS THAT ARE AND ARE NOT
ELIGIBLE OR SELECTED FOR THE PROGRAM.

 

22



--------------------------------------------------------------------------------

E.

I UNDERSTAND THAT IN THE EVENT THAT I AM FORTY (40) YEARS OF AGE OR OLDER AT THE
TIME OF TERMINATION, I WILL HAVE AT LEAST TWENTY-ONE (21) DAYS WITHIN WHICH TO
CONSIDER THIS GENERAL RELEASE BEFORE EXECUTING IT; AND

 

F.

I UNDERSTAND THAT SHOULD THE PROVISIONS OF (D) AND (E) ABOVE NOT OTHERWISE
APPLY, I HAVE SEVEN (7) DAYS FOLLOWING MY EXECUTION OF THIS GENERAL RELEASE TO
REVOKE IT BY DELIVERING WRITTEN NOTICE OF SUCH REVOCATION TO THE COMPANY AND
THAT THE GENERAL RELEASE SHALL NOT BECOME EFFECTIVE OR ENFORCEABLE UNTIL THE
REVOCATION PERIOD HAS EXPIRED.

Executed on this                  day of                                 ,
20      .

 

 

 

Kevin J. Rehnberg

Executed on this                  day of                                 ,
20      .

 

ARGO GROUP US, INC. By:     Title:    

 

23